Citation Nr: 1438650	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-10 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability. 

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to May 1968, January 1974 to April 1984, and August 1995 to January 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded these claims in September 2010.


FINDINGS OF FACT

1.  Even in consideration of her complaints of pain, pain on motion, and functional loss, the Veteran's service-connected right knee disability resulted in flexion limited to no less than 90 degrees and extension limited to no more than 0 degrees prior to May 29, 2008; and, there was no objective evidence of instability.

2.  Even in consideration of her complaints of pain, pain on motion, and functional loss, the Veteran's service-connected right knee disability resulted in flexion limited to no less than 90 degrees and extension limited to no more than 0 degrees since May 29, 2008; but, there was objective evidence of slight instability.

3.  Even in consideration of her complaints of pain, pain on motion, and functional loss, the Veteran's service-connected left knee disability resulted in flexion limited to no less than 90 degrees and extension limited to no more than 0 degrees prior February 3, 2011; and, there was no objective evidence of instability.

4.  Even in consideration of her complaints of pain, pain on motion, and functional loss, the Veteran's service-connected left knee disability resulted in flexion limited to no less than 90 degrees and extension limited to no more than 0 degrees since February 3, 2011; but, there was objective evidence of slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative changes of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5260 (2013).

2.  The criteria for a separate 10 percent disability rating for instability of the right knee are met as of May 29, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013). 

3.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative changes of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5260 (2013).

4.  The criteria for a separate 10 percent disability rating for instability of the left knee are met as of February 3, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A July 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran underwent a VA examinations for her bilateral knee disabilities in October 2007 and February 2011.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  The examination reports are more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any material worsening of the Veteran's right or left knee disability since the February 2011 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  The Board notes that the Veteran's representative submitted a statement in June 2014 noting that the most recent examination was three years old and asking the Board to consider remanding for a new VA examination.  However, there is no indication from the Veteran or her representative or otherwise in the medical evidence that her symptoms have actually worsened.  Without such evidence of material worsening, a new VA examination is not necessary.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The claims were remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development including obtaining SSA and updated VA treatment records and providing the Veteran with a new VA examination.  The AOJ obtained the Veteran's SSA and updated VA treatment records and provided her a new VA examination for her knees in February 2011.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected right knee disability is currently evaluated as 10 percent disabling under Diagnostic Code 5010.  Her service-connected left knee disability is currently evaluated as 10 percent disabling under Diagnostic Codes 5260-5010.  She seeks higher ratings.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 5010 provides the rating criteria for traumatic arthritis.  Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg.  

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings, is rated under Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 . Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for other impairment of the knee with slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned for other impairment of the knee with moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is assigned for other impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Where a veteran has degenerative joint disease which is evaluated under DC 5003, a separate, compensable evaluation may be assigned under DC 5257 or 5259 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under DCs 5257 and 5003 does not constitute pyramiding

The Veteran first underwent a VA examination in conjunction with her current knee claims in October 2007.  At that time, she complained of pain, weakness, and fatigability, and denied stiffness, swelling, heat or redness, instability or giving way, lock, and lack of endurance.  She also reported using a cane and experiencing frequent flare ups of pain with no additional loss of motion or functional impairment.  The examiner observed a shuffling gait, painful motion, fatigue, lack of endurance, and guarded movement with no instability, incoordination, effusion, redness, or heat.  Range of motion was from zero to 90 degrees with pain beginning at 60 degrees.  He further indicated that she lost 40 degrees due to fatigue and lack of endurance.  There was no additional loss of motion of repetitive movement.  He then diagnosed her with Reflex Sympathetic Dystrophy with sore knees and noted that her x-rays were normal.

The Veteran more recently underwent a VA examination for her knees in February 2011.  At that time, she complained of bilateral knee pain and falls from instability with severe weekly flare ups during which she reported being unable to function at all.  The examiner observed giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, warmth, swelling, tenderness, crepitus, and guarding of movement with no episodes of subluxation or dislocation, locking episodes, or effusions.  He noted that her examination was limited by her extreme pain and that he was unable to adequately assess for instability, motor, sensory, and range of motion.  He did, however, record range of motion measurements from 0 degrees of extension to 90 degrees of flexion bilaterally with objective evidence of painful motion.  The Veteran was unable to perform repeated movements due to pain, but was able to sit with her knees flexed at 90 degrees.  Bilateral knee x-rays were normal.  The examiner diagnosed the Veteran with chronic bilateral knee strain.

The medical evidence also includes VA treatment records that discuss the Veteran's bilateral knee disabilities and are generally consistent with the VA examinations.  There are no notations of instability in the right knee until a May 2008 diagnosis of internal derangement of the right knee and no such notations for the left knee.  Additionally, a May 2008 SSA records notes range of motion of the right knee from 0 degrees of extension to 120 degrees of flexion and of the left knee from 0 degrees of extension to 150 degrees of flexion, as well as use of a right knee brace.

In addition to the medical evidence, the Veteran has submitted personal statements and lay statements from her husband reiterating her complaints of severe pain, instability, and physical limitations.  The Board notes that the Veteran's February 2008 notice of disagreement indicates that she needed a cane due to instability.  However, there is no indication that this is due to instability of the knees.  Rather, it appears to be a complaint of instability walking due to her multiple orthopedic injuries.  Significantly, contemporaneous medical evidence does not show findings of knee instability.

The evidence of record does not establish that the Veteran's service-connected right or left knee disability warrants more than a 10 percent disability rating under the diagnostic codes relating to arthritis or limitation of motion.  There is no x-ray evidence of arthritis in either knee to warrant a rating under her currently assigned Diagnostic Code 5010.  There is also no evidence of flexion limited to 30 degrees or less to warrant an increased rating under Diagnostic Code 5260.  Further, there is no evidence of extension limited to 10 degrees or more to warrant an increased or separate rating under Diagnostic Code 5261.

With regard to establishing loss of function due to pain and fatigue, there is no indication that the Veteran's associated pain caused functional loss warranting a higher (10 percent) rating under the Diagnostic Codes for limitation of motion of the knee.  The 2007 examiner specifically noted that the onset of pain began at 60 degrees, and that there was no additional loss of motion with repetition.  Even her complaints of fatigue, which were shown at 40 degrees, would not result in a higher rating.  Reference is also made to the findings of the 2011 VA examination wherein the examiner noted the Veteran's complaint of extreme pain on all ranges of motion but that she was ultimately capable of achieving a range of motion from zero to 90 degrees.  See Mitchell v. Shinseki (there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion).  Moreover, when she was examined by the SSA in May 2008, she had an essentially normal range of motion.  

Although an increased rating cannot be granted for arthritis or limitation of motion, the Board finds that a separate 10 percent evaluation under Diagnostic Code 5257 is appropriate for the right knee as of May 29, 2008 (the date of the first VA treatment record noting internal derangement) and for the left knee as of February 3, 2011 (the date of the VA examination noting instability).  
However, although an additional 10 percent rating is appropriate for each knee as of these dates, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257.  There is no evidence showing more than slight instability for either knee.  The Veteran denied episodes of subluxation or dislocation and reported no additional limitations due to instability specifically, other than wearing a right knee brace.  Her main complaints were related to pain, not more than slight instability.  As such, the Board finds that a separate rating in excess of 10 percent for instability is not warranted for either knee at any time during the appeals period.

Additionally, there is no indication that the Veteran's right or left knee disability warrants an increased rating under any other diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's right knee disability is manifested by ankylosis, removed or dislocated semilunar cartilage, extension limited to 10 degrees or more, impairment of the tibia and fibula, genu recurvatum, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned under Diagnostic Codes 5256, 5258-5259, or 5261-5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-5259, 5261-5263 (2013).  

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's right or left knee symptomatology warranted other than the currently assigned disability ratings throughout the appeal period.  The assignment of additional staged ratings is not warranted.  See Hart, supra.
The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected right and left knee disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability ratings contemplate her most limited range of motion measurements, including the point at which she experiences pain, and her complaints of instability.  The Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As to the rating for instability, a higher evaluation is available for moderate or severe instability, which the Veteran does not manifest.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected bilateral knee disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

For all of the foregoing reasons, the Board finds that an evaluation in excess of 10 percent under Diagnostic Code 5260 is not warranted for either knee at any time during the appeals period and that a separate evaluation of 10 percent (but not higher) under Diagnostic Code 5257 is warranted for the right knee as of May 29, 2008 and for the left knee as of February 3, 2011.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to evaluations in excess of these for his right and left knee disabilities, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a disability rating in excess of 10 percent for a right knee disability, based on limitation of motion, is denied.

Entitlement to a separate disability rating of 10 percent right knee instability is granted as of May 29, 2008, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for a left knee disability, based on limitation of motion, is denied.

Entitlement to a separate disability rating of 10 percent left knee instability is granted as of February 3, 2011, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


